         Case 2:18-cv-04654-JDW Document 35 Filed 04/27/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 COLLEEN KOSLOSKY,
                                                   Case No. 2:18-cv-04654-JDW
        Plaintiff,

                      v.

 AMERICAN AIRLINES, INC.,

        Defendant.


                                            ORDER

       AND NOW, this 27th day of April, 2020, upon consideration of Defendant’s Motion for

Summary Judgment (ECF No. 28), for the reasons stated in the accompanying Memorandum, it is

ORDERED that the Motion is GRANTED.

       It is FURTHER ORDERED that, pursuant to Fed. R. Civ. P. 56(a), JUDGMENT is

ENTERED in favor of Defendant and against Plaintiff.

       The Clerk of Court shall mark this case closed for statistical purposes.

                                                     BY THE COURT:


                                                     /s/ Joshua D. Wolson
                                                     JOSHUA D. WOLSON, J.
